DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 21-28, 31-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21-28, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US Pub. 2016/0073143) in view of Hao et al. (US Pub. 2019/0174186), and further in view of Soundararajan et al. (US Pub. 2016/0330517), herein referenced as Filev, Hao, and Soundararajan, respectively. 
	Regarding claim 1, Filev discloses “An apparatus comprising: …a mobile meter to transmit the user attention data ([0042], [0046], Fig. 1, i.e., second electronic device can be mobile devices such as a smart phone or a tablet computer, wherein mobile device usage information is transmitted to the server).
	Filev fails to explicitly disclose “an interval timer to activate a time period for determining attention of a user; and an attention determiner to: identify a connection between an external device and a mobile device; and generate user attention data during the time period after the connection has been identified, wherein the user attention data is be associated with media presented by at least one of the external device or the mobile device.”
	Hao teaches the technique of providing an interval timer to activate a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); and an attention determiner to: …generate the user attention data during the time period…, wherein the user attention data is be associated with media presented by at least one of the external device or the mobile device” ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an interval timer to activate a time period for determining attention of a user; and an attention determiner to: …generate the user attention data during the time period…, wherein the user attention data is be associated with media presented by at least one of the external device or the mobile device as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing user attention only during relevant periods of time.
	The combination still fails to disclose identifying a connection between an external device and a mobile device; and generating user attention data …after the connection has been identified.
	Soundararajan teaches the technique of identifying a connection between an external device and a mobile device; and generating user attention data …after the connection has been identified ([0065], [0069], Figs. 1, 4, i.e., wireless signal strength detector measure data associated with a wireless connection between the portable device 114 and the primary media presentation device 104. An engagement information generator determines a level of engagement of a person with media being played on the primary media presentation device 104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying a connection between an external device and a mobile device; and generating user attention data …after the connection has been identified as taught by Soundararajan, to improve the system for determining user engagement with presented media content of Filev for the predictable result of gather accurate presence information, especially when the presence information is to be used in connection with detected media being played on a media presentation device ([0018]). 
Therefore, the combination teaches identifying a connection between an external device and a mobile device; and generating user attention data during the time period after the connection has been identified.
Regarding claim 2, Filev fails to explicitly disclose “wherein the attention determiner is to activate a camera on the mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face.”
Hao teaches the technique of providing wherein the attention determiner is to activate a camera on the mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., the camera acquires an image of the user’s face to determine if the user is paying attention during a time interval). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to activate a camera on the mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing a visual indication of user attention only during relevant periods of time.
	Regarding claim 3, Filev fails to explicitly disclose “wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period.”
Hao teaches the technique of providing wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., using an eye-detection algorithm to determine whether the user’s eyes appear in the captured image of the user’s face to determine user attention). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing a visual indication of user attention only during relevant periods of time.
	Regarding claim 4, Filev fails to explicitly disclose “wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period.”
Hao teaches the technique of providing wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., using an eye-detection algorithm to determine whether the user’s eyes appear in the captured image of the user’s face to determine user attention).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing a visual indication of user attention only during relevant periods of time.
Regarding claim 5, Filev discloses  “wherein the attention determiner is to: determine user interaction with the mobile device during the time period; and generate the user attention data based on the user interaction with the mobile device.” ([0014], [0033], [0035], [0045], [0087], [0097], Figs. 1, 4, i.e., measuring user engagement including opening applications on a mobile device during a period of time).
Regarding claim 6, Filev discloses determining user interaction with the mobile device based on an application launch on the mobile device ([0014], [0033], [0035], [0045], [0087], [0097], Figs. 1, 4, i.e., measuring user engagement including opening applications on a mobile device during a period of time).
Regarding claim 7, Filev discloses determining user interaction with the mobile device based on user touch on a screen of the mobile device ([0014], [0033], [0054], Figs. 1, 4, i.e., the electronic device includes a touch sensitive display for interacting).
Regarding claim 8, the combination fails to explicitly disclose wherein the attention determiner is to determine user interaction with the mobile device based on the connection between the external device and the mobile device.
Soundararajan teaches the technique of providing wherein the attention determiner is to determine user interaction with the mobile device based on the connection between the external device and the mobile device ([0065], [0069], Figs. 1, 4, i.e., wireless signal strength detector measure data associated with a wireless connection between the portable device 114 and the primary media presentation device 104. An engagement information generator determines a level of engagement of a person with media being played on the primary media presentation device 104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to determine user interaction with the mobile device based on the connection between the external device and the mobile device as taught by Soundararajan, to improve the system for determining user engagement with presented media content of Filev for the predictable result of gather accurate presence information, especially when the presence information is to be used in connection with detected media being played on a media presentation device ([0018]). 
Regarding claim 21, Filev discloses “At least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least (Figs. 2-3):
	… transmit the user attention data ([0046], i.e., mobile device usage information is transmitted to the server).
	Filev fails to explicitly disclose activate a time period for determining attention of a user; identifying a connection between an external device and a mobile device; generate user attention data during the time period after the connection has been identified, wherein the user attention data is to be associated with media presented by at least one of the external device or the mobile device.
Hao teaches the technique of activate a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); generate user attention data during the time period … wherein the user attention data is to be associated with media presented by at least one of the external device or the mobile device ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of activating a time period for determining attention of a user; generate user attention data during the time period … wherein the user attention data is to be associated with media presented by at least one of the external device or the mobile device as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing user attention only during relevant periods of time.
The combination still fails to disclose identifying a connection between an external device and a mobile device; and generating user attention data …after the connection has been identified.
	Soundararajan teaches the technique of identifying a connection between an external device and a mobile device; and generating user attention data …after the connection has been identified ([0065], [0069], Figs. 1, 4, i.e., wireless signal strength detector measure data associated with a wireless connection between the portable device 114 and the primary media presentation device 104. An engagement information generator determines a level of engagement of a person with media being played on the primary media presentation device 104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying a connection between an external device and a mobile device; and generating user attention data …after the connection has been identified as taught by Soundararajan, to improve the system for determining user engagement with presented media content of Filev for the predictable result of gather accurate presence information, especially when the presence information is to be used in connection with detected media being played on a media presentation device ([0018]). 
Therefore, the combination teaches identifying a connection between an external device and a mobile device; and generating user attention data during the time period after the connection has been identified.
Regarding claim 22, claim 22 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 23, claim 23 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 24, claim 24 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 25, claim 25 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
	Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
	Regarding claim 28, claim 28 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
	Regarding claim 31, Filev discloses “A method comprising: … transmit the user attention data ([0046], i.e., mobile device usage information is transmitted to the server).
	Filev fails to explicitly disclose activating, by executing instructions with a processor, a time period for determining attention of a user; identifying, by executing instructions with a processor, a connection between an external device and a mobile device; generating, by executing instructions with the processor, user attention data during the time period after the connection has been identified, wherein the user attention data is to be associated with media presented by at least one of the external device or the mobile device.
	Hao teaches the technique of activating, by executing instructions with a processor, a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); generating, by executing instructions with the processor, user attention data during the time period … wherein the user attention data is to be associated with media presented by at least one of the external device or the mobile device ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of activating, by executing instructions with a processor, a time period for determining attention of a user; generating, by executing instructions with the processor, user attention data during the time period … wherein the user attention data is to be associated with media presented by at least one of the external device or the mobile device as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing user attention only during relevant periods of time.
The combination fails to explicitly disclose identifying, by executing instructions with a processor, a connection between an external device and a mobile device; generating, by executing instructions with the processor, user attention data … after the connection has been identified.
	Soundararajan teaches the technique of identifying, by executing instructions with a processor, a connection between an external device and a mobile device; generating, by executing instructions with the processor, user attention data … after the connection has been identified ([0065], [0069], Figs. 1, 4, i.e., wireless signal strength detector measure data associated with a wireless connection between the portable device 114 and the primary media presentation device 104. An engagement information generator determines a level of engagement of a person with media being played on the primary media presentation device 104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying, by executing instructions with a processor, a connection between an external device and a mobile device; generating, by executing instructions with the processor, user attention data … after the connection has been identified as taught by Soundararajan, to improve the system for determining user engagement with presented media content of Filev for the predictable result of gather accurate presence information, especially when the presence information is to be used in connection with detected media being played on a media presentation device ([0018]). 
Therefore, the combination teaches identifying, by executing instructions with a processor, a connection between an external device and a mobile device; generating, by executing instructions with the processor, user attention data during the time period after the connection has been identified.
Regarding claim 32, claim 32 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 33, claim 33 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 34, claim 34 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 35, claim 35 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
	Regarding claim 36, claim 36 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 37, claim 37 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
	Regarding claim 38, claim 38 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.

Allowable Subject Matter
Claims 9-10, 29-30, 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 13, 2022